 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          NO. 18-01869MJ-001
10                 Plaintiff,                           ORDER OF DETENTION PENDING
                                                        TRIAL
11   v.
         TN: Carlos Ernesto Hernandez
12   Carlos Ernesto Fe_rnandez,
13                 Defendant.
14
15          In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing

16   has been submitted. I conclude that the following facts are established:

17   (Check one or both, as applicable.)

18    □     by clear and convincing evidence the defendant is a danger to the community and

19   require the detention of the defendant pending trial in this case.
20   'tfi    by a preponderance of the evidence the defendant is a serious flight risk and

21   require the detention of the defendant pending trial in this case.

22                                PART 1-- FINDINGS OF FACT
23    □     (1)    18 U.S.C. § 3142(e)(2)(A): The defendant has been convicted of a (federal

24   offense)(state or local offense that would have been a federal offense if a circumstance
25   giving rise to federal jurisdiction had existed) that is

26          □      a crime of violence as defined in 18 U.S.C. § 3156(a)(4).

27          □      an offense for which the maximum sentence is life imprisonment or death.

28          □      an offense for which a maximum term of imprisonment of ten years or
